Case 2:13-cr-01075 Document 61 Filed on 06/17/20 in TXSD Page 1 of 3
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                   June 17, 2020
                                                                David J. Bradley, Clerk
Case 2:13-cr-01075 Document 61 Filed on 06/17/20 in TXSD Page 2 of 3
Case 2:13-cr-01075 Document 61 Filed on 06/17/20 in TXSD Page 3 of 3
